Dowling, J.:
The plaintiff brings action for the specific performance of a verbal agreement upon the part of the defendant to become a *288guarantor or surety upon a lease made to a third party. Plaintiff sets forth that on or about the 22d day of January, 1909, plaintiff and defendant entered into an agreement in writing whereby the plaintiff leased to the defendant' certain premises in the city of New York for a term Of five years and two months from March 1, 1909, at an annual rental payable in advance, in monthly installments; that thereafter and about May 1, 1909, it was agreed, at the request of the defendant, that the existing lease should be surrendered and canceled,' and the defendant released from any further liability thereunder, and that plaintiff would enter into a new agreement in writing with another person whereby á part of the said premises should be leased for the balance of the term; in consideration J . ' whereof defendant agreed to become the guarantor or surety upon the new agreement of lease and to execute and deliver to plaintiff his agreement in writing as guarantor or surety for the performance by the new lessee of all the conditions of the new lease, including payment of rent thereunder if the new lessee failed to pay the same. * It is further set forth that pursuant to the agreement the existing lease to which the. defendant was a party was duly surrendered and canceled by the plaintiff and the defendant released from all further'liability thereon, and that the hew lease to the third party was duly executed' and delivered, but that the defendant has refused to execute the written agreement of guaranty or suretyship as prepared.
There is a further allegation that plaintiff is without any adequate remedy at law. To this complaint the defendant demurs and it would seem that the demurrer was good. It is contended on the one hand that, the agreement of guaranty in question is within the Statute of Frauds and cannot be enforced ; and on the other that'it is capable of enforcement because there had been a part performanee thereunder by reason of plaintiff having released defendant and executed a new lease to a third party, pursuant to the terms of the oral agreement with defendants
Under either.aspect of the case an action for specific performance will' not lie.' If the defendant’s agreement of guaranty is not void under the' Statute of Frauds, because there is part performance and in. fact, full performance, so far as plaintiff .is concerned, then the plaintiff can recover in an appropriate action upon the' agreement *289and no action for specific performance is necessary. If, on thé other hand, the agreement of guaranty is void under the Statute of Frauds and not enforcible thereunder, as being a mere verbal promise to answer for the debt or default of a third party, then an action in specific performance will not lie, for the oral agreement to make a written guaranty is as void as the oral guaranty itself.
The interlocutory judgment sustaining the demurrer must, therefore, be affirmed, with costs, with leave to plaintiff to serve an amended complaint on payment of costs in this court and in the court below.* ' ■ ,
Ingraham, P. J., McLaughlin, Clarke and Scott, JJ., concurred.
Judgment affirmed, with costs, with leave to plaintiff to amend on "payment of costs.